DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2020/0104618; hereinafter Yu) in view of Boettiger et al. (US 2015/0381907; hereinafter Boettiger), and further in view of He et al. (US 2018/0005005; hereinafter He).
Regarding claim 1:
Yu discloses an optical fingerprint sensor (see Fig. 13), comprising:
a substrate (see Fig. 13, image sensor is formed on a substrate);
a plurality of photoelectric conversion units disposed within the substrate (see Fig. 13 and paragraph 96; the charge-coupled devices (CCD) or complementary metal-oxide-semiconductor (CMO)S) devices inherently includes a plurality of photoelectric conversion units that are formed within a substrate),

an optical material layer in contact with the light-shielding layer (see Fig. 13, optical filter is between micro-hole filter and image sensor; also see paragraphs 209-212); 
a first light source disposed over the light-shielding layer, wherein the first light source comprises an OLED (see Fig. 7 and paragraph 132; the first light source corresponds to the OLED display pixels in the display region; OLED display panel comprises an array of OLED to provide images; “the pixels of the display panel” corresponds to the OLED array); and
a second light source disposed adjacent to the first light source, wherein the second light source comprises an IR LED (see Fig. 7 and paragraph 132; the pixel at an infrared wavelength band is next to the other visible spectrum pixels; the invisible light source is disposed in gaps between the pixels (i.e., the first light source)).
Yu does not expressly disclose wherein the optical material layer comprises a nonfiltering portion and a filtering portion.
However, in the same field of endeavor, Boettiger discloses an optical fingerprint sensor (see Fig. 3), comprising:
an optical material layer (see Fig. 3, filter element 30), wherein the optical material layer comprises a non-filtering portion and a filtering portion (see Fig. 7, 30P corresponds to a nonfiltering portion and 30C correspond to a filter portion).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu such that the 
Furthermore, Yu does not specifically disclose each of the plurality of photoelectric conversion units being aligned with one of the plurality of through holes.
However, in the same field of endeavor, He discloses an optical fingerprint sensor (see Fig. 24), comprising:
a substrate (see Fig. 24; the box containing the optical detector);
a plurality of photoelectric conversion units disposed within the substrate (see Fig. 24, optical detectors);
a light-shielding layer disposed on the substrate (see Fig. 24, the metal structure with a plurality of collimator holes), the light-shielding layer comprising a plurality of through holes ( see paragraph 180; “The optical collimator array can be implemented using one or more metal layer(s) with holes or openings integrated via the CMOS process”), each of the plurality of photoelectric conversion units being aligned with one of the plurality of through holes (see Fig. 24 and paragraph 181; “the dimensions of the optical collimator array and individual collimators can be designed to closely match the dimensions of the photodetector array and the dimensions of individual photodetectors, respectively, to achieve one to one imaging between optical collimators and photodetectors”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu such that each of the plurality of photoelectric conversion units being aligned with one of the plurality of through holes as taught by He. One of ordinary skill in the art would have been motivated to do this because the entire image carried by the light received by the optical sensor module can be
captured by the photodetector array at individual photodetectors simultaneously without stitching (see He, paragraph 181).
Regarding claim 3:
Yu, Boettiger and He discloses all the features in claim 1. Yu further discloses the optical fingerprint sensor, wherein the optical material layer is disposed between the substrate and the light-shielding layer (see Fig. 13; the optical filter is between image sensor and microhole filter).
Regarding claim 6:
Yu, Boettiger and He discloses all the features in claim 1. Yu further discloses the optical fingerprint sensor, wherein the photoelectric conversion units detect living signals and fingerprint signals (see paragraphs 102 and 210). Boettiger further discloses the photoelectric conversion unit corresponding to the non-filtering portion detect infrared light, and the photoelectric conversion units corresponding to the filtering portion detect visible light (see the Abstract; “Each visible imaging pixel includes a portion of the infrared blocking material” and “Each infrared imaging pixel is aligned with an opening in the infrared blocking material”).
Therefore the combination of Yu and Boettiger discloses the features in claim 6.
The motivation to combine Yu and Boettiger is provided in claim 1 above.
Regarding claim 9:
Yu, Boettiger and He discloses all the features in claim 1. Boettiger further discloses the optical fingerprint sensor, wherein the non-filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the filtering portion (see Fig. 7).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu such that the non-filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the filtering portion as taught by Boettiger. One of ordinary skill in the art would have been motivated to do this because design choice/preference. As indicated by Boettiger that any suitable pattern of the filter can be adapted according to the requirements and/or the desired functionality of the image sensor (see Boettiger, paragraph 43).
Regarding claim 17:
Yu, Boettiger and He discloses all the features in claim 1. Boettiger further discloses the optical fingerprint sensor, wherein the filtering portion comprises an IR cut filter, a red color filter, a green color filter or a blue color filter (see Fig. 7 and paragraph 29; infrared cutoff filtering element 30C is the filtering portion).
The motivation to combine Yu and Boettiger is provided in claim 1 above.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Boettiger and He as applied to claim 1 above, and further in view of Holenarsipur et al. (US 2012/0187513; hereinafter Holenarsipur).
Regarding claim 10:
Yu, Boettiger and He discloses all the features in claim 1. Yu, Boettiger and He fail to disclose the optical fingerprint sensor, wherein the non- filtering portion comprises a plurality of separated sub-portions arranged in a staggered manner and surrounded by the filtering portion.
In the same field of endeavor, Holenarsipur discloses an optical fingerprint sensor, wherein the non-filtering portion comprises a plurality of separated sub-portions arranged in a staggered manner and surrounded by the filtering portion (see Fig. 2A).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu in view of Boettiger and He such that the non-filtering portion comprises a plurality of separated subportions arranged in a staggered manner and surrounded by the filtering portion as taught by Holenarsipur. One of ordinary skill in the art would have been motivated to do this because the IR cut interference filter may be patterned so that it does not block the reception of infrared light by the infrared photodetectors, thereby increasing the sensitivity of the light sensor to infrared light and improving the performance of devices (see Holenarsipur, paragraph 35).
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Boettiger and He as applied to claim 1 above, and further in view Cheng et al. (US 2020/0401782; hereinafter Cheng).
Regarding claim 11:
Yu, Boettiger and He discloses all the features in claim 1. Yu, Boettiger and He fail to disclose the optical fingerprint sensor, wherein the filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the non-filtering portion.
In the same field of endeavor, Cheng discloses an optical fingerprint sensor, wherein the filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the non-filtering portion (see Fig. 3 or 16; the filter portion is arranged in the matrix form and surrounded by the non-filtering portion (i.e., the top-transparent background pixel unit regions)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu in view of Boettiger such that the filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the non-filtering portion as taught by Cheng. One of ordinary skill in the art would have been motivated to do this because so that whether the finger located above the display screen is a real finger can be determined by the pixel values in at least two colors for the same position of the finger (see Cheng, paragraph 24).
Regarding claim 12:
Yu, Boettiger and He discloses all the features in claim 1. Yu, Boettiger and He fail to disclose the optical fingerprint sensor, wherein the filtering portion comprises a plurality of separated sub-portions arranged in a staggered manner and surrounded by the non- filtering portion.
In the same field of endeavor, Cheng discloses an optical fingerprint sensor, wherein the filtering portion comprises a plurality of separated sub-portions arranged in a staggered manner and surrounded by the non-filtering portion (see Fig. 6(1)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu in view of Boettiger and He such that the filtering portion comprises a plurality of separated sub-portions arranged in a staggered manner and surrounded by the non-filtering portion as taught by Cheng. One of ordinary skill in the art would have been motivated to do this because so that whether the finger located above the display screen is a real finger can be determined by the pixel values in at least two colors for the same position of the finger (see Cheng, paragraph 24).
Regarding claim 13:
Yu, Boettiger and He discloses all the features in claim 1. Yu, Boettiger and He fail to disclose the optical fingerprint sensor, wherein the filtering portion is surrounded by the nonfiltering portion.
In the same field of endeavor, Cheng discloses an optical fingerprint sensor, wherein the filtering portion is surrounded by the non-filtering portion (see Fig. 3 or 19).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu in view of Boettiger and He such that the filtering portion is surrounded by the non-filtering portion as taught by Cheng. One of ordinary skill in the art would have been motivated to do this because so that whether the finger located above the display screen is a real finger can be determined by the pixel values in at least two colors for the same position of the finger (see Cheng, paragraph 24).	
Regarding claim 14:
Yu, Boettiger and He discloses all the features in claim 1. Yu, Boettiger and He fail to disclose the optical fingerprint sensor, wherein the non-filtering portion is surrounded by the filtering portion.
In the same field of endeavor, Cheng discloses an optical fingerprint sensor, wherein the non- filtering portion is surrounded by the filtering portion (see Fig. 6(f) or 6(g)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu in view of Boettiger and He such that the non- filtering portion is surrounded by the filtering portion as taught by Cheng. One of ordinary skill in the art would have been motivated to do this because so that whether the finger located above the display screen is a real finger can be determined by the pixel values in at least two colors for the same position of the finger (see Cheng, paragraph 24).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Boettiger and He as applied to claim 1 above, and further in view of Lee et al.
Regarding claim 15:
Yu, Boettiger and He discloses all the features in claim 1. Yu, Boettiger and He fail to disclose the optical fingerprint sensor, wherein the filtering portion comprises a first sub-portion and a second sub-portion, the non- filtering portion comprises a first sub-portion and a second subportion, the first sub- portion of the filtering portion is surrounded by the first sub- portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second sub-portion of the non-filtering portion.
In the same field of endeavor, Lee discloses an optical fingerprint sensor wherein the filtering portion comprises a first sub-portion and a second sub-portion, the non- filtering portion comprises a first sub-portion and a second sub-portion, the first sub- portion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first subportion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the
second sub-portion of the filtering portion is surrounded by the second subportion of the nonfiltering portion (see Fig. 12B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu in view of Boettiger and He such that the filtering portion comprises a first sub-portion and a second subportion, the non- filtering portion comprises a first sub-portion and a second sub-portion, the first subportion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second sub-portion of the non-filtering portion as taught by Lee. One of ordinary skill in the art would have been motivated to do this because a fingerprint sensor capable of detecting real fingerprint from a fake fingerprint can be realized through the liveness detection operation (see paragraph 43).
Regarding claim 16:
Yu, Boettiger and He discloses all the features in claim 1. Yu, Boettiger and He fail to disclose the optical fingerprint sensor, wherein the filtering portion comprises a first sub-portion and a second sub-portion, the non- filtering portion comprises a first sub-portion and a second subportion, the first sub- portion of the non-filtering portion is surrounded by the first subportion of the filtering portion, the first sub-portion of the filtering portion is surrounded by the second subportion of the non-filtering portion, and the second sub-portion of the non- filtering portion is surrounded by the second sub-portion of the filtering portion.
In the same field of endeavor, Lee discloses an optical fingerprint sensor wherein the filtering portion comprises a first sub-portion and a second sub-portion, the non- filtering portion
comprises a first sub-portion and a second sub-portion, the first sub- portion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first subportion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second subportion of the nonfiltering portion (see Fig. 12B; please note that Lee teaches a filtering portion and a non- filtering portion similar to the features in claim 16, except that the pattern of the filtering portion and the non-filtering portion is flipped).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu in view of Boettiger and He such that the filtering portion comprises a first sub-portion and a second subportion, the non- filtering portion comprises a first sub-portion and a second sub-portion, the first subportion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second sub-portion of the non-filtering portion as taught by Lee. One of ordinary skill in the art would have been motivated to do this because a fingerprint sensor capable of detecting real fingerprint from a fake fingerprint can be realized through the liveness detection operation (see paragraph 43).
Lee teaches the claimed invention except for the order of the non-filtering portion and the filtering portion being alternatively arranged. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the non-filtering portion and the filtering portion so that the first sub- portion of the non-filtering portion is surrounded by the first sub-portion of the filtering portion, the first sub-portion of the filtering
portion is surrounded by the second sub-portion of the non-filtering portion, and the second subportion of the non- filtering portion is surrounded by the second sub-portion of the filtering portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Boettiger and He as applied to claim 1 above, and further in view of Van Der Kolk (s 2016/0233365).
Regarding claim 18:
Yu, Boettiger and He disclose all the features in claim 1. However, Yu, Boettiger and He do not disclose the optical fingerprint sensor, wherein the non-filtering portion comprises transparent organic materials.
Van Der Kolk discloses a transparent matrix material comprising a transparent organic polymer that has excellent transmittance properties in the near-infrared range of the optical spectrum (see paragraph 74).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Yu in view of Boettiger and He such that the non-filtering portion comprises transparent organic materials as taught by Van Der Kolk. One of ordinary skill in the art would have been motivated to do this because losses due to scattering of the emitted light out of the waveguide structure is minimized (see paragraph 74).
Response to Arguments
Applicant's arguments filed 9/01/2021 have been fully considered but they are not persuasive.
Applicant argues that Yu does not disclose “a first light source including an OLED array and a separate second light source”. However, Examiner respectfully disagrees.  As discussed in paragraph [0132] and as shown in Fig. 7 of Yu, the display panel is comprised of an OLED display panel.  The OLED display panel inherently include an array of OLED pixels in order to display images.  As such, the OLED pixels are interpreted as “a first light source”.  In paragraph [0132], Yu states that “The light source of the invisible light may be disposed in gaps between the pixels of the display panel since the display panel usually emits the visible light”.  The “pixels of the display panel” corresponds to a first light source.  The “light source of invisible light” corresponds to a second light source. 
Therefore, Applicant’s argument is not persuasive, and the rejections maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625